Citation Nr: 0514620	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of the initial 10 percent evaluation prior to 
February 11, 2003, and 30 percent evaluation from February 
11, 2003, for chronic allergic rhinosinusitis. 

2.  Propriety of the initial 10 percent evaluation assigned 
for shin splints of the right leg. 

3.  Propriety of the initial 10 percent evaluation assigned 
for shin splints of the left leg. 

4.  Propriety of the initial noncompensable evaluation 
assigned for herpes simplex. 

5.  Propriety of the initial noncompensable evaluation 
assigned for hypertension.

(The issue of eligibility for payment of attorney fees from 
past-due benefits resulting from a September 2004 rating 
decision granting a 30 percent evaluation for chronic 
allergic rhinosinusitis effective February 11, 2003.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1993 to February 
1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A March 1997 RO decision granted service connection 
for shin splints of the right and left legs, and assigned 
noncompensable evaluations.  The veteran appealed that 
decision.  A March 1998 RO decision granted a 10 percent 
evaluation for each of the veteran's right and left shin 
splints, effective February 11, 1997, the day following the 
veteran's separation from service.  The March 1998 RO 
decision also granted service connection for herpes simplex, 
sinusitis, and hypertension, and assigned noncompensable 
evaluations for each of these disabilities.  The veteran 
appealed this action.  A January 2000 RO decision implemented 
a December 1999 grant by the Board of a 10 percent evaluation 
for sinusitis, effective February 11, 1997.  A September 2004 
RO decision granted a 30 percent evaluation for chronic 
allergic rhinosinusitis, effective February 11, 2003.

The veteran appealed the December 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An October 2000 Court order granted a joint motion vacating 
and remanding the Board's decision to the extent it denied 
the veteran's claims.  Copies of the Court's order and joint 
motion have been included in the claims file.

FINDINGS OF FACT

1.  Prior to September 12, 2002, the veteran's chronic 
allergic rhinosinusitis was manifested by no more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or three to six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.

2.  From September 12, 2002, the veteran's chronic allergic 
rhinosinusitis is manifest by six or more non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting, but the veteran has not had 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

3.  The veteran's shin splints of the right leg have been 
manifest throughout the appeal by complaints of tenderness to 
palpation along the tibial crest without greater than slight 
knee or ankle disability.

4.  The veteran's shin splints of the left leg have been 
manifest throughout the appeal by tenderness to palpation 
along the tibial crest without greater than slight knee or 
ankle disability demonstrated.

5.  The veteran's herpes simplex were not manifest by more 
than slight, if any, exfoliation, exudation or itching, on a 
nonexposed small area and involved less than 5 percent of the 
entire body, requiring no more than topical therapy prior to 
August 7, 2003; from August 7, 2003, his herpes simplex has 
required systemic therapy, but systemic therapy has not been 
required on a constant basis and herpes simplex affects less 
than 20 percent of the entire body.

6.  The veteran's hypertension is not manifested by diastolic 
pressure predominately 100 or more or systolic pressure 
predominately 160 or more, and the veteran does not require 
continuous medication to control his hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent prior to September 12, 2002, have not been met; the 
criteria for a 30 percent evaluation, but not greater, from 
February 11, 2003, for chronic allergic rhinosinusitis have 
been met.  38 U.S.C.A. §§1155, 5102, 5103, 5103A., 5107 (West 
2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6513 (2004).

2.  The criteria for an initial evaluation greater than 10 
percent for shin splints of the right leg have not been met.  
38 U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5262 (2004).

3.  The criteria for an initial evaluation greater than 10 
percent for shin splints of the left leg have not been met.  
38 U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5262 (2004).

4.  The criteria for an initial 10 percent evaluation, but 
not greater, for herpes simplex from August 7, 2003, but not 
earlier, have been met.  38 U.S.C.A. §§1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7806 (prior to and from August 30, 
2002) (2004).

5.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§1155, 5102, 
5103, 5103A, 5107, (West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 7101 (prior to and from 
January 12, 1998) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.



Sinusitis

The veteran's service-connected chronic allergic 
rhinosinusitis has been evaluated under the provisions of 
Diagnostic Code 6513 of the Rating Schedule.  Diagnostic Code 
6513 is rated under the general rating formula for sinusitis.  
A noncompensable evaluation is assigned where sinusitis is 
detected by X-ray only.  A 10 percent evaluation is assigned 
where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assigned where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinuses, and purulent discharge or crusting after 
repeated surgeries.

A 10 percent evaluation has been assigned for the veteran's 
sinusitis from February 11, 1997, to February 11, 2003.  From 
February 11, 2003, a 30 percent evaluation has been assigned 
for chronic allergic rhinosinusitis.

The report of a March 1997 VA general medical examination 
reflects that the veteran was not on any medication at that 
time.  He reported having sinus problems.  On examination of 
his sinuses they were normal.  The diagnoses included history 
suggestive of both vasomotor rhinitis and some superimposed 
episodes of sinusitis.

A January 2002 VA treatment record reflects that the 
veteran's nasal turbinate were red without swelling or 
exudate.  A June 2002 VA treatment record reflects that the 
veteran had chronic nasal congestion.

The report of a September 2002 VA nose examination reflects 
that the veteran reported a history of sinus complaints which 
were described as primarily recurrent episodes of nasal 
congestion with drainage, headache and malaise.  He reported 
that these episodes occurred approximately six to eight times 
per year.  He reported that he took antibiotics frequently 
throughout the year, with antibiotic therapy lasting 10 to 14 
days each time.  He reported never having prior surgery on 
his nose or sinuses.  On examination the oracle and external 
auditory canals were clear.  His tympanic membranes were 
clear.  The oral cavity and oropharynx were clear.  The nose 
and nasal dorsum were normal.  Anterior rhinoscopy showed 
bilateral inferior turbinate hypertrophy.  Mucous secretions 
were present within the nasal cavity.  No purulent drainage 
was noted.  The impression included that the veteran's 
symptoms were consistent with allergic rhinitis with 
recurrent acute sinusitis.  There were no polypoid changes or 
purulent secretions.  The examiner commented that the 
symptoms were frequent on the order of six to eight per year 
and/or associated with loss of work during each episode for a 
few days per episode.  Antibiotic treatment was less 
frequent, occurring approximately four times per year.

A June 2003 VA outpatient treatment record reflects that the 
veteran's nares were pink without edema or exudate.  A 
September 2003 VA treatment record reflects that the veteran 
had sinus headache, congestion, yellow rhinorrhea and 
postnasal drip.

The report of an August 2004 VA sinus examination reflects 
that the veteran reported year-round sinus symptoms, worse in 
the winter and spring.  He complained of facial congestion, 
pounding frontal headaches, nasal congestion, and pressure 
over the maxillary sinuses.  The veteran currently used nasal 
sprays and antihistamines, as well as medication for 
headaches.  Several times per year he had acute sinusitis 
requiring antibiotics.  On examination the external nose was 
without deformity.  The internal nasal exam revealed nasal 
obstruction bilaterally greater than 50 percent.  There were 
some purulent secretions and crusting.  The oral cavity and 
oropharynx were clear.  The impression included chronic 
allergic rhinosinusitis and it was indicated that the veteran 
had acute episodes of sinusitis during the year requiring 
antibiotics.  It was noted that CT scan indicated sinus 
pathology.  A December 2003 VA report of CT scan reflects an 
impression that includes retention cyst versus polyps in 
bilateral maxillary with no evidence of acute sinus disease.

Prior to September 12, 2002, the competent medical evidence 
did not indicate that the veteran experienced more than three 
to six nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, or that he had one or two incapacitating episodes 
requiring prolonged antibiotic treatment.  The September 12, 
2002, examination report reflects that the veteran had 
nonincapacitating episodes that approximated six or more per 
year.  Therefore, the Board concludes that the evidence, as 
of September 12, 2002, supports the assignment of a 30 
percent evaluation for the veteran's service-connected 
chronic allergic rhinosinusitis.

However, a preponderance of the evidence is against an 
evaluation greater than 10 percent prior to September 12, 
2002.  Further, a preponderance of the evidence is against an 
evaluation greater than 30 percent from September 12, 2002, 
because the evidence does not indicate that the veteran has 
had any surgery related to his sinuses and the evidence does 
not indicate that the veteran experiences near constant 
sinusitis that is characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries.  Rather, the evidence 
reflects that while the veteran has year-round symptoms, he 
experiences exacerbations of the symptoms in the winter and 
spring, and the competent medical evidence indicates that he 
does not have near constant purulent discharge or crusting.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 30 percent granted herein.

Shin Splints

A March 1997 rating decision allowed service connection for 
shin splints of the right and left legs and assigned 
noncompensable evaluations.  A March 1998 rating decision 
allowed 10 percent for the shin splints of each leg from 
February 11, 1997.

The veteran's service-connected shin splints have been 
evaluated under the provisions of Diagnostic Code 5262 of the 
Rating Schedule.  Diagnostic Code 5262 provides that a 10 
percent evaluation will be assigned for impairment of the 
tibia and fibula with a slight knee or ankle disability.  A 
20 percent evaluation will be assigned for impairment of the 
tibia and fibula with moderate knee or ankle disability.

The report of a March 1997 VA general examination reflects 
that the veteran reported shin splints for several years that 
occurred after running approximately one half mile.  The 
diagnoses included shin splints that were recurrent.

The reports of May 1997 VA X-rays of the veteran's lower legs 
and ankles reflect no abnormalities.  A September 1997 VA 
treatment record reflects that the veteran had chronic pain 
in both lower extremities.

The report of a September 2002 VA orthopedic examination 
reflects that the veteran was a probation officer able to do 
the activities of his office and daily living without 
problem.  On examination the veteran had full squatting 
capability, he had range of motion of the knees from zero to 
145 degrees and range of motion of the ankles to 40 degrees 
plantar flexion and 20 degrees of dorsiflexion.  There was no 
tenderness of the tibias.  The examiner commented that there 
was no weakened movement, no pain on movement, and no 
functional impairment.

The report of an August 2004 VA orthopedic examination 
reflects that the veteran reported pain after standing long 
periods of time or walking any distance.  He reported that 
the pain would be within the anterior tibial crest, radiating 
up towards his knees.  On examination the veteran had good 
heel and toe rising.  Range of motion was accomplished to 
30 degrees on plantar flexion and 5 degrees' dorsiflexion.  
However, there was 20 degrees of dorsal motion of the ankles 
on squatting.  The veteran was able to do a full squat and 
repeated motion did not cause any problems with pain or 
decreased range of motion.  The veteran complained of 
tenderness to palpation along the tibial crest.  The 
diagnosis was shin splints.  The examiner commented that the 
veteran was able to do the activities of daily living.  X-
rays of the veteran's right tibia and fibula were interpreted 
as normal.

Throughout the appeal there is no competent evidence 
indicating that the veteran experiences more than slight knee 
or ankle disability as a result of his shin splints.  There 
is competent medical evidence indicating that he does not 
experience more than slight knee or ankle disability.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 10 percent assigned for each of the 
right and left shin splints under Diagnostic Code 5262.

There is no competent medical evidence indicating that the 
veteran experiences limitation of motion of the ankles or 
knees, even with consideration of the provisions of 38 C.F.R. 
§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
would warrant an evaluation greater than 10 percent under the 
provisions of Diagnostic Code 5260, 5261, and 5271 of the 
Rating Schedule.  38 C.F.R. Part 4, (2004).  Accordingly, a 
preponderance of the evidence is against evaluations greater 
than the 10 percent currently assigned for each the veteran's 
right and left shin splints.

Herpes Simplex

A March 1998 RO decision granted service connection for 
herpes simplex and assigned a noncompensable evaluation.

The veteran's herpes simplex has been evaluated under the 
provisions of Diagnostic Code 7806 of the Rating Schedule.  
Diagnostic Code 7806, prior to August 30, 2002, provides that 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a 0 percent evaluation 
will be assigned.  With exfoliation, and exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation will be assigned.  From August 30, 
2002, Diagnostic Code 7806 provides that if less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and no more than topical therapy is required 
within the last 12-month period, a noncompensable evaluation 
will be assigned.  Where at least 5 percent but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration less 
than six weeks during the past 12-month period a 10 percent 
evaluation will be assigned.  For 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12 
months, a 30 percent evaluation will be assigned.

The report of a March 1997 VA general medical examination 
reflects that the veteran has a history of herpes simplex, 
Type II, involving the genitals for which he had previously 
been treated with Acyclovir.  The veteran reported a flare in 
herpes approximately monthly with pain and blisters.  He 
described the duration of the flare as lasting several weeks.  
On examination there was no active lesions of herpes.  The 
diagnoses included historical diagnosis, herpes simplex Type 
II involving genitalia, not found on current examination.

A June 1997 VA treatment record reflects that the veteran had 
a penile lesion of five days' duration.  

The report of a September 2002 VA dermatology examination 
reflects that the veteran reported recurrent herpes simplex 
virus infection of his groin and penis.  He reported six to 
eight breakouts per year and indicated that he did not 
currently take treatment, but did take treatment when he had 
an outbreak.  There were no active lesions on examination.  
There was no ulceration, exfoliation or crusting.  There were 
no associated systemic or nervous manifestations.

An August 7, 2003, VA treatment record reflects that the 
veteran was prescribed Acyclovir for his herpes.

A report of an August 2004 VA dermatology examination 
reflects that the veteran reported five to six outbreaks of 
his herpes per year.  He reported that he received treatment 
for this, but did not remember the treatment.  A review of 
the record by the examiner did not indicate the veteran had 
received treatment within the prior 12 months.  The 
impression was that the veteran had a history of herpes 
simplex virus infection reoccurring on a regular basis five 
to six times per year.

Prior to August 30, 2002, there is no competent medical 
evidence indicating that the veteran had exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The competent medical evidence indicates 
that the veteran's herpes simplex II, involved a nonexposed 
area that was small in nature.  Therefore, a preponderance of 
the evidence is against a compensable evaluation for the 
veteran's herpes simplex II under Diagnostic Code 7806 prior 
to August 30, 2002.

From August 30, 2002, the competent medical evidence does not 
indicate that the veteran's herpes simplex involved at least 
5 percent of the entire body, but effective August 7, 2003, 
it is indicated that he was required to take systemic therapy 
for his herpes simplex.  Therefore, the Board concludes that 
effective August 7, 2003, symptoms associated with his herpes 
simplex approximated the criteria for a 10 percent 
evaluation.  However, a preponderance of the evidence is 
against an evaluation greater than 10 percent from August 7, 
2003, and against a compensable evaluation prior to, because 
the veteran's herpes simplex occupied a nonexposed area and 
was less than 5 percent of his entire body.  Further, the 
record does not indicate that he required systemic therapy 
for a total duration of six weeks or more, or that he 
required systemic therapy prior to August 7, 2003.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent granted herein from 
August 7, 2003.

Hypertension

The veteran's service-connected hypertension has been 
evaluated under the provisions of Diagnostic Code 7101.  
Prior to January 12, 1998, Diagnostic Code 7101 provided that 
a 10 percent evaluation was to be assigned for hypertensive 
vascular disease where diastolic pressure was predominately 
100 or more with note two indicating that when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominately 100 
or more, a minimum rating of 10 percent would be assigned.  
From January 12, 1998, Diagnostic Code 7101 provides that a 
10 percent evaluation will be assigned for diastolic pressure 
that is predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.

A review of the March 1997 VA general medical examination, VA 
treatment records, a December 1997 VA examination report, and 
a July 2004 VA examination report all reflect that the 
veteran does not have diastolic blood pressure predominately 
100 or more, or systolic blood pressure predominately 160 or 
more.  Further, none of the evidence indicates that he takes 
continuous medication for control of his blood pressure.  
Rather, all of the competent medical evidence indicates that 
his diastolic blood pressure is predominately less than 100 
and his systolic blood pressure is predominately less than 
160.  Further, all of the competent medical evidence 
indicates that he does not take medication for control of his 
blood pressure.  Therefore, a preponderance of the evidence 
is against a compensable evaluation for the veteran's 
service-connected hypertension at any time during the appeal.

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-ground claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not error in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via March 2002, 
September 2003 and July 2004 letters, as well as the 
statements of the case and supplemental statements of the 
case, including a February 2004 supplemental statement of the 
case providing the veteran with VCAA implementing 
regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
(b) must:  (1) inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. § 
7104(a) all questions of any matter which under 38 U.S.C.A. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case since each of the four content requirements of the 
VCAA notice have been fully satisfied, any error in not 
providing a notice prior to the initial adjudication is 
harmless error.

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records and 
VA examinations have all been obtained.  The veteran has been 
afforded a personal hearing at the RO in October 1997.  A 
July 2001 Board remand directed that the veteran be requested 
to confirm withdrawal of his earlier request for a hearing 
before the Board, and that the veteran provide the names and 
addresses of the facilities where he underwent pre-employment 
screening in order to attempt to obtain copies of employment 
examinations to review blood pressure taken at that time as 
directed in the Joint Motion for Remand.  

A March 2002 letter from the RO to the veteran requested that 
he complete a hearing election form and provide the names and 
addresses of facilities where in underwent pre-employment 
screening.  The veteran did not respond to the inquiry 
regarding a hearing before the Board.  A VA Form 9, submitted 
by the veteran in April 1998, indicates that he would appear 
at a personal hearing before the Board at the local RO.  A VA 
Form 9, signed by the veteran in May 1998, indicates that he 
does not desire a hearing before the Board.  The veteran did 
not respond to the inquiry requesting clarification regarding 
whether he desired a hearing before the Board.  Because the 
veteran most recently indicated that he did not desire a 
hearing before the Board and because he failed to respond to 
the inquiry the Board concludes that he does not desire a 
hearing before the Board.

In July 2002 the veteran's representative submitted the names 
and addresses of facilities that had provided the veteran 
health care.  It was not indicated if these were the 
facilities that had provided pre-employment screening.  In 
November 2002 the veteran was requested to provide releases 
so that VA could request records.  The veteran provided the 
releases and the records were requested in December 2002.  
The veteran has not identified the names and addresses of the 
facilities that provided pre-employment screening.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided). 
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

An initial evaluation greater than 10 percent for chronic 
allergic rhinosinusitis prior to September 12, 2002, is 
denied.

An initial evaluation of 30 percent, but not greater, for 
chronic allergic rhinosinusitis, from September 12, 2002, is 
granted, subject to the laws of regulations governing the 
payment of monetary benefits.

An initial evaluation greater than 10 percent for shin 
splints of the right leg is denied.

An initial evaluation greater than 10 percent for shin 
splints of the left leg is denied.

An initial evaluation for herpes simplex of 10 percent, but 
not greater, from August 7, 2003, but not earlier, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial compensable evaluation for hypertension is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


